Case 5:19-cv-01738-KES Document 21 Filed 07/20/20 Page 1 of 1 Page ID #:1227



 1
 2
 3                                                                 JS-6
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    RHONDA J. H.,                                 Case No. 5:19-cv-01738-KES
12                          Plaintiff,
                                                             JUDGMENT
13          v.
14    ANDREW M. SAUL, Commissioner
      of Social Security,
15
                            Defendant.
16
17
18         IT IS HEREBY ADJUDGED that, for the reasons set forth in the
19   Memorandum Opinion and Order, the decision of the Commissioner of the Social
20   Security Administration is affirmed and this action is dismissed with prejudice.
21
22   DATED: July 20, 2020
23                                         ____________________________________
                                           KAREN E. SCOTT
24                                         United States Magistrate Judge
25
26
27
28
